COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Certain Underwriters at Lloyd’s of London Subscribing to Cover Note
                           Number: FINFR0901509 v. Cardtronics, Inc.

Appellate case number:     01-13-00165-CV

Trial court case number: 2011-68592

Trial court:               334th District Court of Harris County, Texas


       Certain Underwriters at Lloyd’s of London Subscribing to Policy Number:
FINFR0901509 have filed a petition for permissive appeal, which is not opposed by Cardtronics,
Inc. The petition for permissive appeal is GRANTED.

       A notice of appeal is deemed to have been timely filed by Certain Underwriters at
Lloyd’s of London Subscribing to Policy Number: FINFR0901509 under TEX. R. APP. P.
26.1(b). See TEX. R. APP. P. 26.1(b), 28.3(k). A separate notice of appeal need not be filed. See
TEX. R. APP. P. 28.3(k). This appeal is governed by the rules for accelerated appeals. See id.

       The Clerk of this Court is instructed to file a copy of this order with the trial court clerk.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court
                   Panel consists of Chief Justice Radack and Justices Higley and Brown


Date: March 12, 2013